Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 1 of 7 Page ID #:1



 1 Tammy Hussin (Bar No. 155290)
   HUSSIN LAW
 2
   1596 N. Coast Highway 101
 3 Encinitas, CA 92024
   Tel: (877) 677-5397
 4
   Fax: (877) 667-1547
 5 Email: Tammy@HussinLaw.com
 6
     Attorney for Plaintiff, Shaheim McCullough
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 Shaheim McCullough,                      Case No.:
12                  Plaintiff,              COMPLAINT FOR DAMAGES
13
          vs.                                 1. VIOLATION OF THE TELEPHONE
14                                               CONSUMER PROTECTION ACT, 47
15 Chatsworth Health Fitness, LLC;               U.S.C. § 227, ET. SEQ.
   and DOES 1-10, inclusive,                2. VIOLATION OF ROSENTHAL FAIR
16                                               DEBT COLLECTION
17                  Defendants.                  DEFENDANTSTICES ACT, CAL.
                                                 CIV. CODE §1788, ET. SEQ.
18                                          3. CALIFORNIA CONSUMER CREDIT
19                                               REPORTING AGENCIES ACT, CAL.
                                                 CIV. CODE § 1785.1, ET SEQ.
20
21                                          JURY TRIAL DEMANDED
22
23         For this Complaint, Plaintiff, Shaheim McCullough, by and through his
24 undersigned counsel, state as follows:
25                                    JURISDICTION
26         1.    This action arises out of violations of the Rosenthal Fair Debt Collection
27 Practices Act, Cal. Civ. Code §1788 et. seq. (“Rosenthal FDCPA”), California
28 Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.1, et seq

     COMPLAINT                                1
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 2 of 7 Page ID #:2



 1 (“CCCRA”), and violations of the Telephone Consumer Protection Act, 47 U.S.C. §
 2 227, et. seq (“TCPA”).
 3         2.    Supplemental jurisdiction exists pursuant to 28 U.S.C. §1367.
 4         3.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b), in that
 5 Defendants transact business here and a substantial portion of the acts giving rise to
 6 this action occurred here.
 7         4.    Plaintiff satisfies the Article III standing requirements, as he has suffered
 8 concrete injury in the form of invasions of privacy, financial harm, and reputational
 9 harm, all of which stems from Defendant’s repeated violations of laws. See, Van
10 Patten v. Vertical Fitness Group, Case No.3:12-cv-01614 (9th Cir., 2017).
11
12                                      THE PARTIES
13         5.    Plaintiff, Shaheim McCullough, is an adult individual residing in the
14 county of Los Angeles, California.
15         6.    Defendant, Chatsworth Health Fitness, LLC, (hereafter, “Defendant” or
16 “CHF”) is a California limited liability company, licensed in the state of California.
17         7.    Defendant operates regularly in transacting business with consumers
18 within this Judicial District and throughout the state of California.
19         8.    Defendant, in the regular course of business, engages in debt collection
20 and is a “debt collector” as defined by Cal. Civ. Code §1788.2(c).
21         9.    The financial obligation herein mentioned (the “Debt”) arose from
22 alleged services which were primarily for family, personal or household purposes and
23 which meets the definition of a “debt” under 15 U.S.C. §1692a(5).
24         10.   Does 1-10 (the “Collectors”) are individual collectors employed by
25 Defendants and whose identities are currently unknown to the Plaintiff. One or more
26 of the Collectors may be joined as parties once their identities are disclosed through
27 discovery.
28         11.   Defendant at all times acted by and through one or more other Collectors.
     COMPLAINT                                2
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 3 of 7 Page ID #:3



 1                                       THE FACTS
 2         12.   Defendant operates a gym in Chatsworth, California. In or around
 3 January of 2020, Plaintiff entered into an agreement with CHF, whereby Plaintiff
 4 would make monthly payments to CHF in exchange for the use of CHF’s gym
 5 services.
 6         13.   Plaintiff provided his bank account and routing numbers to CHF, and
 7 agreed to allow CHF to make an automatic withdrawal each month to pay his
 8 membership dues. Thereafter, CHF began to withdraw the monthly payment from
 9 Plaintiff’s bank account.
10         14.   In or around April of 2020, CHF closed its doors to the COVID-19
11 pandemic. CHF assured its members they would not have to pay their monthly
12 membership during the time the gym was closed because of COVID.
13         15.   When CHF closed its doors, it stopped taking automatic withdrawals
14 from Plaintiff’s bank account as it had promised. However, in or around August of
15 2020, CHF retained a collection agency, First Credit Services, Inc. (“First Credit”), to
16 collect past due payments (the “Debt”) from Plaintiff.
17         16.   First Credit began calling Plaintiff and sending him letters in an attempt
18 to collect the Debt.
19         17.   Plaintiff was shocked and dismayed over the collection attempts. At all
20 times, CHF had the ability to withdraw monthly payments from Plaintiff’s bank
21 account, but did not do so due to the COVID closure.
22         18.   Plaintiff spoke to First Credit, and advised representatives that he did not
23 owe anything to CHF. Plaintiff directed First Credit to stop calling him.
24         19.   First Credit ignored Plaintiff’s request and continued to initiate collection
25 calls to him, causing Plaintiff to be distressed and annoyed.
26         20.   The calls from First Credit were particularly annoying because they were
27 automated. When Plaintiff answered the calls, First Credit used an automated voice to
28 deliver a message prior to allowing him to speak to a representative.

     COMPLAINT                                3
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 4 of 7 Page ID #:4



 1         21.   In addition, First Credit reported the alleged delinquency of Plaintiff’s
 2 credit report, causing Plaintiff’s credit score to plummet.
 3
 4                            COUNT I
                  VIOLATION OF THE ROSENTHAL FAIR
 5       DEBT COLLECTION PRACTICES ACT, Cal. Civ. Code §1788 et seq.
 6
 7         22.   Plaintiff incorporates by reference all of the above paragraphs of this
 8 Complaint as though fully stated herein.
 9         23.   The Rosenthal Fair Debt Collection Practices Act, California Civil Code
10 §1788 et seq. (“Rosenthal Act”) prohibits unfair and deceptive acts and Practices in
11 the collection of consumer debts.
12         24.   Defendant did not comply with the provisions of Title 15, Section 1692
13 of the United States Code, in violation of Cal. Civ. Code §1788.17. In particular:
14           a. Defendant engaged in behavior the natural consequence of which was to
15               harass, oppress, or abuse Plaintiff in connection with the collection of a
16               debt, in violation of 15 U.S.C. § 1692d.
17           b. Defendant knew Plaintiff did not wish to receive calls, yet caused
18               Plaintiffs’ phones to ring repeatedly and engaged Plaintiff in telephone
19               conversations, with the intent to annoy and harass, in violation of 15
20               U.S.C. § 1692d(5).
21           c. Defendant misrepresented the character, amount and legal status of the
22               debt, in violation of 15 U.S.C. § 1692e(2).
23           d. Defendant caused inaccurate information to be communicated to the
24               credit bureaus, in violation of 15 U.S.C. § 1692e(8).
25           e. Defendant used unfair and unconscionable means to collect a debt, in
26               violation of 15 U.S.C. §1692f.
27         25.   Plaintiff is entitled to damages as a result of Defendant’s violations.
28

     COMPLAINT                                4
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 5 of 7 Page ID #:5



 1
                               COUNT II
 2        VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING
 3                    AGENCIES ACT, § 1785.1 ET SEQ.

 4
           26.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
     Complaint as though fully stated herein.
 6
           27.    CHF knew Plaintiff did not owe any payments, but caused false
 7
     information to be furnished to the credit reporting agencies.
 8
           28.    In committing the false credit reporting and continuing to falsely credit
 9
     report a delinquent account, Defendant violated Cal. Civ. Code 1785.25(a).
10
           29.    As a consequence of these violations, Plaintiff suffered both general and
11
     special damages according to proof, including having been denied credit, as well as
12
     punitive damages under the CCRAA statute, attorney’s fees and costs.
13
14                              COUNT III
15     VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
                          47 U.S.C. § 227, ET SEQ.
16
           30.    Plaintiff incorporates by reference all of the above paragraphs of this
17
     Complaint as though fully stated herein.
18
           31.    At all times referenced herein and within the last four years, Defendant’s
19
     debt collector placed calls to Plaintiff on his cellular telephone using an artificial or
20
     prerecorded voice (“automated calls”).
21
           32.    CHF’s telephone dialing systems have the capacity to store or produce
22
     telephone numbers to be called, using a random or sequential number generator.
23
           33.    The calls from Defendant to Plaintiff were not placed for “emergency
24
     purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).
25
           34.    Plaintiff specifically requested that the calls stop. As such, Defendant’s
26
     automated calls were made without Plaintiff’s consent and in violation of 47 U.S.C. §
27
     227(b)(1)(A)(iii).
28

     COMPLAINT                                  5
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 6 of 7 Page ID #:6



 1         35.   Defendant continued to call Plaintiff knowing that it lacked consent to
 2 call and after Plaintiff’s request that Defendant stop calling.
 3         36.   By continuing to call Plaintiff, knowing he did not want to receive calls,
 4 Defendant’s calls were made in knowing and/or willful violation of the TCPA. As
 5 such each call is subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).
 6         37.   Defendant had an agency relationship with First Credit and ratified First
 7 Credit’s misconduct, and therefore Defendant is vicariously liable for the calls made
 8 to Plaintiff by its First Credit. Henderson v. United Student Aid Funds, Inc., 918 F.3d
 9 1068 (2019)(9th Cir.).
10         38.   Plaintiff is entitled to damages as a result of the TCPA violations.
11
12                                 PRAYER FOR RELIEF
13         WHEREFORE, the Plaintiff prays that judgment be entered against the
14 Defendant:
15         1.    Statutory damages of $1,000.00 for knowingly and willfully
16         committing violations pursuant to Cal. Civ. Code §1788.30(b);
17         2.    As a result of each call made in negligent violation of the TCPA,
18         Plaintiff is entitled to an award of $500.00 in statutory damages for each
19         call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
20         3.    As a result of each call made in knowing and/or willful violation of
21         the TCPA, Plaintiff is entitled to an award of treble damages in an amount
22         up to $1,500.00 pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
23         227(b)(3)(C);
24         4.    Actual and punitive damages; Costs of litigation and reasonable
25         attorney’s fees pursuant to Cal. Civ. Code §1788.30(b), against the
26         Defendants; and
27
28

     COMPLAINT                                 6
Case 2:20-cv-09339-AB-GJS Document 1 Filed 10/09/20 Page 7 of 7 Page ID #:7



 1       5.      Such other and further relief as may be just and proper.
 2
 3                  TRIAL BY JURY DEMANDED ON ALL COUNTS
 4
 5   DATED: October 9, 2020                By: /s/Tammy Hussin
                                           Tammy Hussin, Esq.
 6                                         HUSSIN LAW
 7                                         Attorney for Plaintiff, Shaheim McCullough

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT                                7
